Order entered November 21, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00836-CR

                        JESUS ANTHONY RODRIGUEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-75239-R

                                           ORDER
       Before the Court is appellant’s November 16, 2017 motion regarding missing exhibits

and to hold the briefing schedule in abeyance. In his motion, appellant requests that the Court

address exhibits missing from the reporter’s record and suspend briefing.

       The reporter’s record, filed on October 20, 2017, does not contain copies of DVD

recordings admitted into evidence as State’s Exhibit 76 and defense exhibits 2 and 4. By order

entered October 26, 2017, the Court pointed out the omissions to court reporter Karren K. Jones

and ordered her to file true and correct copies of the missing exhibits within fifteen days. To

date, Jones has neither complied with the Court’s order nor offered an explanation for why she is

unable to comply. Accordingly, we GRANT appellant’s motion and order the following relief.
       We ORDER court reporter Karren K. Jones to file, within FIFTEEN DAYS of the date

of this order, true and correct copies of State’s exhibit 76 and defense exhibits 2 and 4. If Jones

does not file the missing exhibits within fifteen days as ordered, the Court may utilize its

available remedies including ordering Jones not to sit until the complete record is filed.

       Appellant’s brief shall be due thirty days after Jones files the missing exhibits.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Bennett, Presiding Judge, 265th Judicial District Court; Karren K. Jones,

deputy official court reporter, 265th Judicial District Court; and counsel for all parties.



                                                       /s/     LANA MYERS
                                                               JUSTICE